Citation Nr: 1732604	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-31 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral hand disability.  

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to October 1970.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Additionally, the Veteran's perfected appeal previously included a claim of entitlement to service connection for posttraumatic stress disorder (PTSD); however, this claim was fully granted within a May 2013 rating decision.  

The Veteran's October 2012 VA Form 9 substantive appeal requested a hearing before the Board; however, he later withdrew this request in February 2016.  38 C.F.R. § 20.704(e) (2016).  At that time the Veteran also stated his desire to withdraw an appeal regarding an increased rating for PTSD, and this was reiterated by his representative within July 2017 correspondence; however, the Board notes that this claim was never certified to the Board on appeal and need not be addressed further herein.  

While the July 2017 correspondence from the Veteran's representative did not address the three service connection claims on appeal, a review of the claims file clearly notes that the three service connection issues on appeal were certified to the Board in August 2013.  As such, the Board finds that the Veteran and his representative have been given an adequate opportunity to submit evidence and argument in support of his appeal.  


FINDINGS OF FACT

1.  A low back disability did not have its onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

2.  A bilateral hand disability did not have its onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

3.  A bilateral knee disability did not have its onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Low Back, Bilateral Hands, Bilateral Knees  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  However, this presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran claims entitlement to service connection for a low back, bilateral hands, and bilateral knees disabilities.  Specifically, his March 2010 notice of disagreement (NOD) asserts that his claimed conditions are a result of construction work during active service.  

The Veteran's DD Form 214 documents his military occupational specialty as a construction electrician, which is consistent with his report of in-service construction work.  However, service treatment records do not document any complaints, treatment, or diagnoses regarding the Veteran's back, hands, or knees.  Notably, physical examinations upon enlistment in February 1967 and separation in October 1970 document normal relevant evaluations of the Veteran's spine and musculoskeletal system, upper extremities, and lower extremities.  

Post-service VA treatment records document the Veteran's reports of tingling and numbness in his hands, as well as a history of bilateral knee replacement surgery.  As to the claims for service connection for a low back disability and a bilateral hand disability, there is no competent evidence that the Veteran has been diagnosed with current disabilities of his low back and bilateral hands during the pendency of the appeal.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  Moreover, there is no probative evidence that such claimed conditions first had onset during the Veteran's active service or that they are otherwise related to active service.  

The Veteran had reported having double knee replacements, and thus there is competent evidence of current disability.  However, there is no competent evidence of a nexus between the Veteran's knee replacements and service.

To the extent that the Veteran has reported current disabilities of his low back and bilateral hands, his reports are competent insofar as they report observable symptoms, such as his reports of numbness or tingling in his hands, see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran asserts current disabilities of his low back and bilateral hands, such statements are insufficient to establish a current disability.  As to attributing the cause of his bilateral knee replacements to service, the Veteran lacks the medical expertise to diagnose complex musculoskeletal disabilities, or to render a nexus opinion relating such disabilities to his construction duties during active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, the preponderance of the evidence is against the claims for the reasons described above, and there is no reasonable doubt to be resolved.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral hand disability is denied.  

Service connection for a bilateral knee disability is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


